COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-17-00058-CV


In the Interest of C.C. and S.C.,        §   From the 324th District Court
Children
                                         §   of Tarrant County (324-540605-13)

                                         §   October 26, 2017

                                         §   Opinion by Chief Justice Sudderth

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed.


                                     SECOND DISTRICT COURT OF APPEALS



                                     By /s/ Bonnie Sudderth
                                        Chief Justice Bonnie Sudderth